Exhibit AÉROPOSTALE REPORTS RECORD THIRD QUARTER 2 New York, New York, December 2, 2009 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of active and casual apparel for young women and men, today reported results for the third quarter ended October 31, 2009 and total net sales for the four-week period ended November 28, 2009. Third Quarter Results Diluted earnings per share for the third quarter of fiscal 2009 increased 46% to a record $0.92 per diluted share, compared to net earnings of $0.63 per share in the third quarter of fiscal 2008. Net income for the third quarter increased 47% to a record $62.6 million, compared to net income of $42.6 million in the same period last year. For the third quarter of fiscal 2009, total net sales increased 18% to $567.8 million, from $482.0 million in the year-ago period.Same store sales for the third quarter increased 10%, compared to an increase of 7% in the year-ago period. Julian R.
